Case: 1:19-cv-02927-JG Doc #: 38 Filed: 05/14/20 1 of 11. PageID #: 643


 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 ------------------------------------------------------------------
 SCARSO ENTERPRISES, INC., et al.,                                :
                                                                  :   Case No. 1:19-cv-02927
                       Plaintiffs,                                :
                                                                  :
                                                                  :
 vs.                                                              :
                                                                  :   OPINION & ORDER
 HONOR YOGA MANAGEMENT,                                           :   [Resolving Doc. 14]
 LLC, et al.,                                                     :
                                                                  :
                       Defendants.                                :
 ------------------------------------------------------------------

 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           Plaintiffs Rinette Scarso and Scarso Enterprises Inc. (jointly, “Plaintiff Scarso”) sue

 Honor Yoga Management LLC 1 and BodeTree LLC 2 for (1) violations of Ohio’s Business

 Opportunity Purchasers Protection Act, (2) fraud, (3) breach of contract, and (4) corporate

 veil piercing. 3 Plaintiff Scarso claims that Defendants misrepresented the financial viability

 of franchise opportunities and the support level that Defendants would provide to Plaintiff

 Scarso’s franchise. 4 Defendant Honor Yoga moves the Court to stay the case pending

 arbitration. 5

           For the following reasons, this Court GRANTS Defendant Honor Yoga’s motion and

 STAYS the case pending arbitration.




           1
          Plaintiff also sues Honor Yoga’s principal, Maria Parrella-Turco. Doc. 1-1 at 2. The Court refers to
 Honor Yoga and Parrella-Turco jointly as “Honor Yoga.”
        2
          Plaintiff also sues BodeTree’s principal, Matthew Ankrum. Id. at 2. The Court refers to BodeTree
 and Ankrum jointly as “BodeTree.”
           3
               Id.
           4
               Id. at 4-8.
           5
               Doc. 14. Plaintiff opposes. Doc. 18. Defendant Honor Yoga replies. Doc. 19.
Case: 1:19-cv-02927-JG Doc #: 38 Filed: 05/14/20 2 of 11. PageID #: 644
 Case No. 1:19-cv-02927
 Gwin, J.

                                              I. Background

         Defendant Honor Yoga sells business opportunity plans that require franchisees to

 operate yoga studios under Honor Yoga’s trade name. 6 Honor Yoga sells its plans through

 Defendant BodeTree, that specializes in business opportunity plan sales. 7

         According to the complaint, in February 2018, Plaintiff Scarso entered into

 discussions with BodeTree and Honor Yoga to buy business opportunity plans. 8 Plaintiff

 Scarso and Defendant Honor Yoga ultimately agreed to license Scarso to develop three

 yoga studio franchises. 9 Scarso and Honor Yoga signed two contracts: the “multi-unit

 development agreement” and the “franchise agreement.” 10 The two contracts both

 contained arbitration provisions. 11

         Defendant BodeTree was not a party to these two contracts.

         After signing the contracts, Plaintiff Scarso opened one of the three agreed upon

 yoga studio franchises. 12 With her complaint, Plaintiff says the studio operated well below

 the expectations represented by Defendants’ pre-contract representations. 13 Accordingly,

 Plaintiff attempted to negotiate a resolution with Honor Yoga, but Honor Yoga would not

 negotiate. 14




         6
             Doc. 1-1 at 3.
         7
           Id.
         8
           Id. at 4.
         9
           Id. at 5-7; Doc. 14-1 at 5-6.
         10
            Doc. 1-1 at 5-7; Doc. 14-1 at 5-6.
         11
            See Doc. 14-3 ¶ 14.4; Doc. 14-4 ¶ 12.4.
         12
            Doc. 18-1 ¶ 7.
         13
              Id.
         14
              Id.
                                                      -2-
Case: 1:19-cv-02927-JG Doc #: 38 Filed: 05/14/20 3 of 11. PageID #: 645
 Case No. 1:19-cv-02927
 Gwin, J.

        On November 14, 2019, Plaintiff Scarso mailed a letter to Defendant Honor Yoga

 purporting to rescind their two contracts under Ohio Revised Code 1334.09(A)(1)(a). 15

 Plaintiff claims the statute allows for unilateral contract rescission. 16

        The next day, Plaintiff Scarso sued Defendants Honor Yoga and BodeTree in the

 Cuyahoga County Court of Common Pleas. 17

        On December 19, 2019, Defendant BodeTree removed the case to federal court. 18

        On January 16, 2020, Defendant Honor Yoga moved the Court to stay the case

 pending arbitration. 19

                                           II. Discussion

        In its motion to stay, Honor Yoga argues that the Court should stay the case because

 the two contracts’ arbitration provisions are valid and Plaintiff’s claims fall squarely within

 the arbitration agreements’ scope. 20 Honor Yoga also asks for the Court to declare that “the

 venue provision [providing for venue in New Jersey] is valid and enforceable.” 21 Notably,

 Honor Yoga does not ask the Court to compel arbitration—just for a stay pending

 arbitration.

        The Court will address Honor Yoga’s two requests in turn.

             A. Whether to Stay the Case

        Defendant Honor Yoga moves to stay the case under the Federal Arbitration Act

 (“FAA”). FAA Section 2 provides that written provisions to settle controversies by



        15
           Doc. 14-5.
        16
           See Doc. 18 at 3.
        17
           Doc. 1-1.
        18
           Doc. 1.
        19
           Doc. 14-1 at 5.
        20
           Id. at 9-14.
        21
           Id. at 17.
                                                  -3-
Case: 1:19-cv-02927-JG Doc #: 38 Filed: 05/14/20 4 of 11. PageID #: 646
 Case No. 1:19-cv-02927
 Gwin, J.

 arbitration shall be “valid, irrevocable, and enforceable.” 22 The FAA establishes a federal

 policy favoring arbitration that requires courts to “rigorously enforce agreements to

 arbitrate.” 23

         FAA Section 3 provides that a court shall, on application of one of the parties, “stay

 the trial of the action until such arbitration has been had in accordance with the terms of

 the agreement,” provided that the court is “satisfied that the issue involved in [the] suit . . .

 is referable to arbitration under [the] agreement.” 24

         A dispute is “arbitrable” if there is a “valid agreement to arbitrate” and the “specific

 dispute falls within the substantive scope of that agreement.” 25 A court “must engage in a

 limited review to determine whether dispute is arbitrable.” 26

                        1. Validity of the Agreement to Arbitrate

         In determining whether the dispute is arbitrable, the Court first considers whether

 the parties agreed to arbitrate.

                              a. BodeTree Did Not Agree to Arbitrate.

         As described above, only Plaintiff Scarso and Defendant Honor Yoga signed the

 contracts that included the relevant arbitration provisions; 27 Defendant BodeTree was not a

 party to these contracts.




         22
              9 U.S.C. § 2.
         23
              Shearson/American Express v. McMahon, 482 U.S. 220, 226 (1987).
         24
              9 U.S.C. § 3.
         25
              Javitch v. First Union Sec., Inc., 315 F.3d 619, 624 (6th Cir. 2003).
         26
              Id.
         27
              Doc. 1-1 at 5-7; Doc. 14-1 at 5-6.
                                                          -4-
Case: 1:19-cv-02927-JG Doc #: 38 Filed: 05/14/20 5 of 11. PageID #: 647
 Case No. 1:19-cv-02927
 Gwin, J.

         If a company is not a party to a contract, then the company is not directly subject to

 that contract’s arbitration clause. 28 However, non-signatories may nonetheless be bound to

 an arbitration agreement under ordinary contract and agency principles. 29

         Here, no party argues that Defendant BodeTree is bound—either directly or through

 ordinary contract principles—by the arbitration clauses in Plaintiff’s and Honor Yoga’s two

 contracts.

         Defendant Honor Yoga observes that Honor Yoga and BodeTree have their own

 contract with an arbitration clause—separate from the arbitration clauses between Honor

 Yoga and Plaintiff. 30 This may or may not be true, but such an agreement would not make

 BodeTree subject to the arbitration agreement between Honor Yoga and Plaintiff.

         Therefore, BodeTree is not subject to the arbitration clauses in the contract between

 Honor Yoga and Plaintiff Scarso.

                           b. Plaintiff Scarso and Defendant Honor Yoga Agreed to Arbitrate.

         Unlike BodeTree, Plaintiff Scarso and Defendant Honor Yoga did sign the two

 contracts containing the arbitration clauses. 31




         28
             Rossisa Participacoes S.A. v. Reynolds & Reynolds Co., No. 3:18-CV-00297, 2019 WL 4242937, at
 *6 (S.D. Ohio Sept. 6, 2019); see United Steelworkers of Am., Local No. 1617 v. Gen. Fireproofing Co., 464
 F.2d 726, 729 (6th Cir. 1972) (“[A]rbitration is a matter of contract between the parties, and one cannot be
 required to submit to arbitration a dispute which it has not agreed to submit to arbitration.”); see also Mason v.
 Mason, 2017-Ohio-5787, 2010 WL 11534347 at ¶ 3 (Ohio Ct. App. 2017) (“[A]rbitration is a matter of contract
 and, despite the strong policy in its favor, a party cannot be compelled to arbitrate any dispute that he has not
 agreed to submit.”); Thompson-CSF, S.A. v. Am. Arbitration Ass'n, 64 F.3d 773, 776 (2d Cir. 1995) (“[W]hile
 there is a strong and liberal federal policy favoring arbitration agreements, such agreements must not be so
 broadly construed as to encompass claims and parties that were not intended by the original contract.” (internal
 citation and quotation marks removed) (emphasis added)).
          29
             Arnold v. Arnold Corp., 920 F.2d 1269, 1281 (6th Cir. 1990); see also Javitch, 315 F.3d at 629
 (citing Thomson–CSF, 64 F.3d at 776).
          30
             Doc. 34.
          31
             Doc. 1-1 at 5-7; Doc. 14-1 at 5-6.
                                                        -5-
Case: 1:19-cv-02927-JG Doc #: 38 Filed: 05/14/20 6 of 11. PageID #: 648
 Case No. 1:19-cv-02927
 Gwin, J.

         “For a valid . . . arbitration agreement to exist, there must be mutual assent, an offer

 and acceptance of the offer, and consideration.” 32

         Here, neither party contests that there was mutual assent, an offer and acceptance of

 the offer, and consideration. Therefore, the Court concludes that Plaintiff Scarso and

 Defendant Honor Yoga have a valid agreement to arbitrate.

         Plaintiff seemingly relies upon an argument that the contracts “no longer exist”

 because Plaintiff “rescinded” the contracts under Ohio’s Business Opportunity Purchasers

 Protection Act. 33

         In the Court’s limited task of determining arbitrability for the motion to stay, the

 Court considers only whether the parties agreed to the arbitration clause, rather than

 whether the contract as a whole is valid. 34 “[T]herefore, the party opposing the petition to

 compel arbitration must state a ‘well-founded claim of fraud in the inducement of the

 arbitration clause itself, standing apart from the whole agreement, that would provide

 grounds for the revocation of the agreement to arbitrate.’”35

         Here, Plaintiff’s contract rescission argument challenges the validity of the contract

 as a whole. Plaintiff does not squarely challenge the arbitration clauses’ validity. The




         32
             Federico v. Chipotle Mexican Grill, Inc., No. 1:20 CV 27, 2020 WL 1140069, at *2 (N.D. Ohio
 Mar. 9, 2020); accord Dantz v. Am. Apple Grp., LLC, 123 Fed. Appx. 702, 706 (6th Cir. 2005) (determining
 enforceability of arbitration agreement under Ohio contract law).
          33
             Doc. 18 at 1, 3-5.
          34
             Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 403–04 (1967); accord Nitro-Lift
 Techs., L.L.C. v. Howard, 568 U.S. 17, 20-21 (2012); Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440,
 444 (2006); Teamsters Local Union 480 v. United Parcel Service, Inc., 748 F.3d 281, 288–89 (6th Cir.
 2014) (recognizing that the presumption in favor of arbitration extends even to attacks on the validity of the
 contract as a whole and that only questions going to the “formation” of the arbitration clause itself—i.e., whether
 the parties ever agreed to the arbitration clause in the first place-are for the courts to decide); Great Earth
 Companies, Inc. v. Simons, 288 F.3d 878, 889–90 (6th Cir. 2002).
          35
             Great Earth Companies, 288 F.3d at 890 (quoting Arnold, 920 F.2d at 1278).
                                                         -6-
Case: 1:19-cv-02927-JG Doc #: 38 Filed: 05/14/20 7 of 11. PageID #: 649
 Case No. 1:19-cv-02927
 Gwin, J.

 validity of the contract as a whole is a question for the arbitrator to consider—not the

 Court.

          Therefore, the Court finds a valid agreement to arbitrate between Plaintiff Scarso

 and Defendant Honor Yoga.

                     2. Scope of the Agreement to Arbitrate

          The next step in determining whether Plaintiff Scarso and Honor Yoga’s dispute is

 arbitrable is assessing the scope of the agreement, that is, which of Plaintiff’s claims are

 subject to the agreement.

          Under the terms of the parties’ multi-unit development agreement, Plaintiff agreed

 to arbitrate any “disputes and claims relating to this Agreement, the rights and obligations

 of the parties hereto, or any other claims or causes of action relating to the making,

 interpretation, or performance of either party under this Agreement.”36 The franchise

 agreement contains similarly broad language. 37 Such language indicates the parties’

 explicit intention to arbitrate.

          “When faced with a broad arbitration clause, such as one covering any dispute

 arising out of an agreement, a court should follow the presumption of arbitration and

 resolve doubts in favor of arbitration.” 38 “[O]nly an express provision excluding a specific

 dispute, or the most forceful evidence of a purpose to exclude the claim from arbitration,

 will remove the dispute from consideration by arbitrators.” 39




          36
             Doc. 14-3 ¶ 14.4. The one exception to this provision was that Honor Yoga could also seek
 injunctive relief in certain circumstances. Id. ¶ 14.3.
          37
             See Doc. 14-4 ¶ 12.4.
          38
             Simon v. Pfizer Inc., 398 F.3d 765, 775 (6th Cir. 2005).
          39
             Id. (quoting Masco Corp. v. Zurich Am. Ins. Co., 382 F.3d 624, 627 (6th Cir. 2004)).
                                                     -7-
Case: 1:19-cv-02927-JG Doc #: 38 Filed: 05/14/20 8 of 11. PageID #: 650
 Case No. 1:19-cv-02927
 Gwin, J.

        Plaintiff Scarso’s four claims against Defendant Honor Yoga—for (1) violations of

 Ohio’s Business Opportunity Purchasers Protection Act, (2) fraud, (3) breach of contract,

 and (4) corporate veil piercing—stem from Plaintiff’s agreements with Honor Yoga. As

 such, these four claims fall within the plain language of the arbitration agreements and are

 subject to binding arbitration.

        In sum, the Court finds that Plaintiff Scarso and Defendant Honor Yoga have valid

 agreements to arbitrate, and Plaintiff’s four claims fall within the scope of these agreements.

        B. The Enforceability of the New Jersey Venue Provision

        Having found Plaintiff’s claims against Honor Yoga subject to resolution by binding

 arbitration, the Court considers Defendant Honor Yoga’s request for the Court to declare

 the contracts’ venue provisions to be enforceable. 40

        As noted above, Honor Yoga does not ask the court to compel arbitration in the

 contracts’ provided venue of New Jersey. Rather, Honor Yoga asks only for the court to

 declare that the venue provision is enforceable. The reason for Honor Yoga’s approach

 may be that “the Federal Arbitration Act prevents federal courts from compelling arbitration

 outside of their own district.”41 “[W]here the parties have agreed to arbitrate in a particular

 forum, only a district court in that forum has jurisdiction to compel arbitration pursuant to

 Section 4.” 42

        This Court cannot compel a New Jersey arbitration.




        40
             Doc. 14-1 at 11-12.
        41
             Inland Bulk Transfer Co. v. Cummins Engine Co., 332 F.3d 1007, 1018 (6th Cir. 2003).
        42
             Mgmt. Recruiters Int'l, Inc. v. Bloor, 129 F.3d 851, 854 (6th Cir. 1997).
                                                      -8-
Case: 1:19-cv-02927-JG Doc #: 38 Filed: 05/14/20 9 of 11. PageID #: 651
 Case No. 1:19-cv-02927
 Gwin, J.

         Defendant Honor Yoga says that its arbitration agreements with Plaintiff require that

 Plaintiff's claims be arbitrated in New Jersey. 43 Plaintiff contends that the contract clauses

 providing for venue in New Jersey are unenforceable because they run afoul of an Ohio

 statute that voids forum-selection clauses in franchise agreements. 44

         To determine the enforceability of forum-selection clauses, the Court looks to

 federal law. 45 “The Supreme Court has stated that in light of present-day commercial

 realities, a forum selection clause in a commercial contract should control, absent a strong

 showing that it should be set aside.”46

         When evaluating forum-selection clause enforceability, the Court considers the

 following factors: “(1) whether the clause was obtained by fraud, duress, or other

 unconscionable means; (2) whether the designated forum would ineffectively or unfairly

 handle the suit; and (3) whether the designated forum would be so seriously inconvenient

 such that requiring the plaintiff to bring suit there would be unjust.” 47 The party opposing

 the forum-selection clause bears the burden of showing that the clause should not be

 enforced. 48




         43
             Doc. 14-1 at 15-16.
         44
             O.R.C. § 1334.06(E). Within the same statutory scheme related to franchise agreements, the Ohio
 Revised Code provides, “any venue or choice of law provision that deprives a [franchisee] who is an Ohio
 resident of the benefit of those sections is contrary to public policy and is void and unenforceable.” O.R.C. §
 1334.15(B).
          45
             Wong v. PartyGaming Ltd., 589 F.3d 821, 828 (6th Cir. 2009).
          46
             Preferred Capital, Inc. v. Assocs. in Urology, 453 F.3d 718, 721 (6th Cir. 2006) (citing M/S Bremen
 v. Zapata Off-Shore Co., 407 U.S. 1, 15 (1972)).
          47
             Wong, 589 F.3d at 828 (citing Sec. Watch, Inc. v. Sentinel Sys., Inc., 176 F.3d 369, 375 (6th Cir.
 1999).
          48
             Shell v. R.W. Sturge, Ltd., 55 F.3d 1227, 1229 (6th Cir. 1995).
                                                       -9-
Case: 1:19-cv-02927-JG Doc #: 38 Filed: 05/14/20 10 of 11. PageID #: 652
 Case No. 1:19-cv-02927
 Gwin, J.

         Here, all three factors favor enforceability. First, there are no allegations of fraud as

 to the forum-selection provision. 49 Second, there are no allegations that the agreed to

 forum would be ineffective or unfair. Third, there are no allegations that the forum would

 be inconvenient.

         Plaintiff’s argument against enforceability—that an Ohio statute precludes it—is

 unavailing. Plaintiff specifically agreed that New Jersey law, rather than Ohio law, would

 control disputes arising out of the contract. 50

         Therefore, Plaintiff Scarso has failed to meet the burden of showing that the forum-

 selection clause should not be enforced.

                                              IV. CONCLUSION

         For the foregoing reasons, the Court finds that Defendants Honor Yoga and Maria

 Parrella-Turco have a valid and enforceable arbitration agreements with Plaintiffs Rinette

 Scarso and Scarso Enterprises. The agreements’ venue provisions, providing for venue in

 New Jersey, are also valid and enforceable.

         Defendants BodeTree and Matthew Ankrum are not subject to Plaintiff’s and Honor

 Yoga’s arbitration agreements.

         Accordingly, this Court GRANTS Defendant Honor Yoga’s motion. The Court

 STAYS the case pending arbitration in accordance with the terms of Plaintiff’s and Honor

 Yoga’s arbitration agreements and the Court’s ruling. Because the arbitration between



         49
             Plaintiff’s general fraud claim is not enough. See Preferred Capital, Inc. v. Assocs. in Urology, 453
 F.3d 718, 721 (6th Cir. 2006) (“[U]nless there is a showing that the alleged fraud or misrepresentation induced
 the party opposing a forum selection clause to agree to inclusion of that clause in a contract, a general claim of
 fraud or misrepresentation as to the entire contract does not affect the validity of the forum selection clause.”
 (quoting Moses v. Bus. Card Express, 929 F.2d 1131, 1138 (6th Cir.1991))).
          50
             See Doc. 14-3 ¶ 14.4; Doc. 14-4 ¶ 12.2.
                                                       -10-
Case: 1:19-cv-02927-JG Doc #: 38 Filed: 05/14/20 11 of 11. PageID #: 653
 Case No. 1:19-cv-02927
 Gwin, J.

 Plaintiff Scarso and Defendant Honor Yoga will necessarily affect Plaintiff’s claims against

 BodeTree, the matter is stayed as to BodeTree as well.

        The parties are to notify the Court when arbitration has been completed and may

 either file additional motions or notify the Court that the case may be dismissed.

        IT IS SO ORDERED.


 Dated: May 14, 2020                             s/       James S. Gwin
                                                 JAMES S. GWIN
                                                 UNITED STATES DISTRICT JUDGE




                                              -11-
